      Case 7:19-cr-01995 Document 29 Filed on 10/16/19 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 McALLEN DIVISION

UNITED STATES OF AMERICA                               §
                                                       §
VS.                                                    §      Criminal No. 7:19-cr-01995-1
                                                       §
RICARDO QUINTANILLA, et. al.                           §

                     UNOPPOSED MOTION TO TRAVEL OUTSIDE
                       OF THE SOUTHERN DISTRICT OF TEXAS

TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES, RICARDO QUINTANILLA, Defendant in the above entitled and

numbered cause, and requests the Court’s permission to travel outside of the Southern District of

Texas, McAllen Division and for good cause shows the following:

                                                 I.

      Defendant is currently restricted to travel throughout the Southern District. Defendant has

worked as a sales representative for Krayden, Inc. for the last 24 years. As a part of his job, he is

required to meet with customers and present various products and services directly at their offices.

Some of these customers are located in San Antonio and Austin, Texas. Defendant respectfully

requests permission to travel to San Antonio and Austin, Texas in the Western District for his work

and only with the prior written approval of his probation officer.

                                                 II.

       WHEREFORE PREMISES CONSIDERED, Defendant respectfully prays that this Court

grant him permission to travel outside the Southern District of Texas McAllen Division as requested.
       Case 7:19-cr-01995 Document 29 Filed on 10/16/19 in TXSD Page 2 of 2




                                              Respectfully submitted,

                                              PEÑA ALECZANDER
                                              3900 N. 10TH ST STE 1050
                                              McALLEN, TEXAS 78501
                                              Telephone: (956) 948-2221
                                              Facsimile: (888) 422-6821
                                              Email: jpena@penaaleczander

                                              By: /s/ Jaime Peña
                                              JAIME PEÑA
                                              State Bar No. 90001988



                              CERTIFCATE OF CONFERENCE

This is to certify that prior to the filing of the foregoing motion that the undersigned defense
counsel conferred with Assistant United States Attorney in regard to this motion. The Government
indicated that it is not opposed to the motion.

                                              /s/ Jaime Peña
                                              JAIME PENA


                                 CERTIFICATE OF SERVICE

         I, Jaime Peña, hereby certify that a copy of the above and foregoing Motion has been
 electronically delivered to the Assistant United States Attorney, United States Attorney’s Office,
 1701 West Business Highway 83, McAllen, Texas.

                                              /s/ Jaime Peña
                                              JAIME PENA
